

AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
(Restated as of December 31, 2007)
 
WHEREAS, Core Laboratories N.V. and Richard L. Bergmark (the “Executive”) have
heretofore entered into that certain Employment Agreement (Restated as of
December 31, 2007) (the “Agreement”); and
 
WHEREAS, effective January 1, 2010, the parties amended the Agreement to
increase the maximum annual bonus payable to the Executive from 100% to 125%;
and
 
WHEREAS, the parties desire to further amend the Agreement as provided herein;
 
NOW, THEREFORE, the Agreement is amended hereby effective as of January 1, 2011
(the “Effective Date”), as follows:
 
1. Section 2.2 is further amended by changing the stated percentage from the
previously amended amount of 125%  to 150% such that the section would now read
as follows:
 
“Executive shall be eligible to receive an annual bonus of up to 150% of
Executive’s annual base salary with the amount of such bonus to be determined by
the Committee based upon criteria established from time to time by the
Committee.”
 
2. As further amended hereby, the Agreement is specifically ratified and
reaffirmed.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
21st day of April, 2011, effective for all purposes as of the Effective Date.
 

 
CORE LABORATORIES N.V.
By:
Core Laboratories International B.V.,
its sole managing director
       
By:
/s/ Jan Willem Sodderland
Name:
Jan Willem Sodderland
Title:
Managing Director of Core Laboratories International B.V.
         
/s/ Richard L. Bergmark
 
Richard L. Bergmark

 

 
 
 

--------------------------------------------------------------------------------

 
